Filed 6/10/21 Sasan v. County of Marin CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 BETH SASAN et al.,
           Petitioners and Appellants,
                                                                        A160325
 v.
 COUNTY OF MARIN,                                                       (Marin County
                                                                        Super. Ct. No. CIV1801643)
           Respondent.


         Beth and Tim Sasan appeal from the trial court’s denial of a petition for
writ of administrative mandamus challenging the Marin County Board of
Supervisors’ (the Board) denial of their design review application to build a
new home on a San Anselmo hillside. The Sasans contend the Final
Resolution and supporting findings are legally defective and unsupported by
substantial evidence. We affirm.
                                                  BACKGROUND
         In July 2016 the Sasans applied to the Marin County Community
Development Agency (the Agency) for discretionary design review of their
plans for a 3,328 square foot single-family home. As originally proposed, the
residence included three levels of living space with a 749 square foot in-law
unit on the lowest floor and a 637 square foot garage. Sited on an open
grassy hillside with an approximately 40 percent slope, the home would

                                                               1
extend 28 feet above the surrounding grade. The 73,833 square foot lot was
composed of two parcels separated by an undeveloped public right of way (a
“paper road”) extending from the end of the paved portion of Sacramento
Avenue.1 At the same time the Sasans applied for a permit to remove two
mature trees, a 12-inch heritage buckeye and a 6-inch protected coast live
oak, from the proposed building site.
      After the Sasans made some changes to their plans in response to
planning staff and community concerns, in April 2017 the Agency approved
their design review and tree removal applications. Unhappy with that
decision, a group of neighboring homeowners who had opposed the project at
the Agency level appealed it to the Marin County Planning Commission (the
Commission). The appeal raised issues as to the incompatibility of the
home’s modern design with the character of nearby homes and the natural
surroundings; its size, at nearly twice that of many neighboring properties;
its inclusion of a second unit; and its siting on an exposed hillside where it
would interfere with views from neighbors’ homes.2
      The Planning Commission Hearing
      On June 12, 2017, the Commission held a public hearing on the
neighbors’ appeal. Curtis Havel, Senior Planner with the Marin County
Planning Department (the Department), explained the Agency’s
recommendation to approve the application. The Sasans’ representatives

      1One of the neighbors who opposed the project commented that the
73,833 square foot figure improperly encompassed some or all of the paper
road, and that, properly calculated, the actual lot size was 60,452 square feet.

      2 The objecting neighbors raised additional concerns that the project
would interfere with the Sacramento Avenue public right of way, damage a
nearby creek, and be subject to or cause slope failure. Those issues were not
a basis of the Board’s decision, so do not require discussion here.
                                        2
spoke in favor of the project, and a number of neighbors spoke against it. The
Commission also considered the Agency’s staff report on the proposal, its
administrative decision, the project plans, and supplemental memoranda
forwarding 128 pages of public correspondence, primarily in opposition to the
proposal. As reflected in this correspondence, many neighbors had attended
meetings with the developer and repeatedly expressed concerns about the
project’s incompatibility with community character, its visual prominence
and interference with views, and potential environmental impacts.
      Included in the public correspondence was a December 2016 letter from
neighbors Robin McKillop and John Herr that raised a number of concerns
about the Sasans’ proposal. Herr and McKillop objected that the house was
much larger than most homes in the area and too large for its site; that no
other homes in the area were built on such a steep slope; that the design
incorporated a wall of massive windows that looked directly toward other
homes; and that its “modern, box-like style . . . is completely out of character
with many other homes in the neighborhood. . . . With over 17,000 square
feet of impervious surfaces, retaining walls up to 12 feet in height, over 4,500
square feet of building area, and a road cut completely across the hillside, the
choice of color and material is almost irrelevant.”
      After commenting on the “massive” fire truck turnaround to be
constructed on top of the public right of way and “squarely in the center of
the entire hillside[,]” McKillop and Herr commented that the home’s proposed
site on the upper parcel furthest from the developed portion of Sacramento
Avenue “maximizes visual and privacy impacts to the surrounding
neighborhood. . . . Neighbors who attended the meeting on February 24, 2016
provided feedback that the placement of a house lower on the hillside to
minimize impacts to the surrounding neighborhood would be more favorable.
                                        3
This feedback seems to have been entirely ignored.” A number of other local
residents also wrote in protest of the project’s aesthetic and environmental
impact on the neighborhood.
      The Commission found the home’s contemporary design was
“distinctive” but “not uncommon and . . . compatible with the varied
architectural styles in the vicinity.” Further, it concluded, “while the
proposed project is larger in size than some homes in the area, it is
proportionally appropriate to the site, consistent with siting and layout
patterns along Sacramento Avenue, incorporates adequately articulated
building forms that disrupt the apparent mass and bulk of the structure, and
blends into the architectural diversity representative of the neighborhood.”
      The Commission rejected the neighbors’ concerns about the home’s
visually prominent location on an open grassy hillside, noting that it was not
located on a ridgeline and would not block views of Mount Tamalpais and the
Ross Valley. Moreover, it found the proposed design incorporated “adequate
building articulation stepped foundations, and colors and materials that
disrupt the visual mass and bulk of the structure. Furthermore, the project
is sited to protect off-site views and privacy by preserving the large majority
of mature woodland canopy for screening along the westerly and northerly
areas of the site . . . . Finally, the development would orient its primary
viewshed towards Mount Tamalpais to the south, thereby preserving the
privacy of residential development to the west and north.” The Commission
rejected additional concerns about drainage, geotechnical problems and
interference with the public right of way.
      The Commission approved the project subject to conditions aimed at
minimizing its visual impacts. While the modern design remained the same,
the Commission required the Sasans to eliminate the lower-level living space,
                                        4
reduce the size of two exterior terraces, incorporate earth-toned coloring and
texturing on the retaining walls, add landscaping to screen the home and
retaining walls, and provide a trail access easement. The Sasans revised
their project plans accordingly.
      The Board of Supervisors Hearing
      The neighbors again appealed, this time to the Board. On March 13,
2018, the Board held a public hearing on the appeal. Mr. Havel described the
project and presented the Sasans’ plans before and after they incorporated
the modifications required by the Commission. The home’s overall height
and size had not changed despite the elimination of the in-law unit. Instead,
the new design showed a blank wall partially screened by landscaping where
there was previously a series of windows along the lowest level. The
prominent fire truck turnaround surrounded by concrete retaining walls
remained in the design. Havel explained, “The length of the driveway is
approximately 280 feet from the edge of the pavement to the end of the
driveway. The retaining walls vary anywhere from delighting [sic] at grade
up to 11 feet, where we’re gonna see the highest retaining walls are in the
turnaround area and the driveway area” on both uphill and downhill sides of
the road.
      Project developer Paul Thompson spoke in favor of the project. He
explained, “[t]he Planning Commission approved the development with
conditions in 2017, which obligated us to delete the in law unit, which we did
not want to do, and it reduced the size of the home . . . . We agreed to comply
with these conditions despite it being, we thought a loss to the property, to
the home. We have accommodated every request the neighbors have put on
the table. Staff has carefully evaluated every one of the neighbor’s
comments. The neighbors have contested the project every step of the way,
                                       5
and we have . . . tried to be a responsible developer and accommodate them to
the best we can. What the board has in front of you is exactly what the
neighbors wanted. There is the exception of the neighbors that don’t want
any development in that area.”
      Brandon Sullivan is one of the neighbors who challenged the
Commission’s decision. He spoke at the hearing and criticized Havel’s
presentation as “missing . . . an appreciation for the site from the existing
homes in the neighborhood[,]” noting Commission members and staff had
described the site as “an open hill side” and “a fish bowl.” Sullivan
elaborated, “[t]he home projects up and out, and is oriented directly towards
the existing home along Miwok Drive. . . . The visual prominence of the
project is not limited to the home itself. This requires a 300 foot extension of
Sacramento Avenue. It cuts down and across the hill side with 800
cumulative feet of retaining walls, ranging upwards of 11 feet tall. The fire
truck turnaround is cut into the very top of the property exposed with its own
retaining walls.” Sullivan emphasized that the project’s “modern corporate
looking” design was incompatible with the neighborhood.
      Neighbor Rick Block also addressed the project’s incompatibility with
the neighborhood and surrounding area: “[I]n addition to blocking the public
right of way, the location of the proposed house is probably the worst possible
location with regards to visual prominence and impact to privacy. It makes
no sense to locate this house at the highest elevation on the exposed hill side,
exactly where two native trees have been growing for years and at the
location furthest from the paved end of [ ] Sacramento Avenue. [The] project
calls for construction of over 800 [feet of] retaining walls up to 11 feet high.
These unsightly walls, and dominating house would be visible throughout our
neighborhood. Most of the trees on this lot are located much lower on the
                                        6
site, too low to provide screening for this development. The two trees that
might provide some screening are s[l]ated for removal.”
      Mr. Block commented that “[o]ne of the least desirable elements of the
house is orientation directly towards our homes along Miwok Drive. The
impact[s] to our privacy are enormous and can’t be remedied simply by
planting more trees. Because of the topography of our small valley, it’s
critical that homes be [sited] in a way that respects nearby properties.
Thoughtful orientation and window placement are key.” As proposed, almost
20 large windows on the side of the Sullivan’s house would directly face
neighboring homes. “No other homes on either side of the valley face directly
towards the main living area of another home. The proposed house should be
no exception.”
      Block also criticized the home’s design. “[N]o other homes in our
neighborhood [have] quite this level of modern contemporary design, like the
proposed house. Existing homes in the neighborhood are primarily craftsman
style with materials, colors and design elements, carefully selected to better
blend with the natural surroundings. The boxy design of the house is not
suite[d] for our neighborhood adjacent to open space.”
      Neighbor John Herr, whose home is opposite the proposed building site,
voiced similar concerns about the project’s impacts on views and the local
environment. Four other neighbors spoke about the project’s encroachment
on the public right of way, its noncompliance with state and local
requirements for roads and driveways, and the fire dangers associated with
increased density. Mr. Havel then revisited various technical and legal
matters related to the right of way, geotechnical issues, the possibility of
merging the Sasans’ two parcels, and environmental and growth-inducing
impacts from the project.
                                        7
      When the Board took the matter up for discussion, Supervisor Katie
Rice commented that “significant re-siting of the home would allow for
serious reduction on the length of driveway, retaining wall and all that,
which would be better for visual impact. Half of the visual impact of this
project is not the home itself, it’s all the infrastructure that’s necessary to get
to that site.” If the paper street were abandoned, something the County does
“all the time,” the home could be re-sited in such a way as to significantly
reduce its visual impact. Supervisor Rice stated she “would look favorably
and ask [her] colleagues to look favorably on a street abandonment that
would result in a better [siting] of this home, should a project come forward in
the future.”
      The supervisor proposed the Board uphold the appeal without prejudice
and suggested that “staff . . come back with a resolution that would speak to
my objection, and hopefully—around the current project’s visual impacts, the
amount of graying bulk mass of the driveway and structure in its current
location. All these issues could be mitigated significantly with a more
appropriate [siting] of the home.” She encouraged the Sasans to submit a
revised project “that would do as much [as] possible to modify the home
design to minimize that sort of outward facing bulk, and maybe a change in
design style. I ask that, and I leave it to your discretion to be more
compatible with the neighborhood.” A second supervisor commented, “I can
very much understand the neighbor’s concerns, the visual impacts of the site
as currently proposed.”
      The Board voted to deny the Sasans’ applications. At its direction,
Department staff prepared and the Board unanimously executed a Final
Resolution stating its findings and decision.


                                         8
      The Final Resolution and Supporting Findings
      The Final Resolution includes 12 findings in support of the Board’s
decision. Findings IX through XII address the project’s compliance with
Marin County policies, ordinances, and its Countywide Plan.
      In Finding IX, the Board overturned the Commission’s approval on the
basis of the project’s incompatibility with county policies regarding siting,
mass, and scale. The finding states: “The siting of the proposed residence
and appurtenant improvements (driveway and retaining walls) would result
in development that is visually obtrusive and would require excessive site
disturbance. The length of the proposed driveway would require over 1,000
cubic yards of earthwork, and include retaining walls up to 11 feet in height.
The length of the driveway, height of retaining walls and amount of site
disturbance would contribute to the project’s excessive visual prominence on
the property. The design of the residence is visually intrusive due to its
three-story appearance, modern angular design and lack of effective building
articulation on both horizontal and vertical planes.”
      Findings X and XI elaborated on the Board’s reasoning. In Finding X
the Board found the project was inconsistent with requirements of Marin’s
Countywide Plan “because the residence and driveway would far exceed the
visual scale, mass and bulk of adjacent development and would not respect
the characteristics and constraints of the site.” It explained, “the
surrounding pattern of development along Sacramento Avenue is
characterized by homes sited close to the right-of-way on both the uphill and
downhill sides of the Sacramento Avenue right-of-way. Although the
proposed residence would be located just uphill of the Sacramento Avenue
right-of-way, the home is sited over 300 feet from the edge of the existing
pavement of Sacramento Avenue.
                                        9
      “The approximately 300-foot extension of the paved portion of
Sacramento Avenue would require extensive earthwork, and construction of
retaining walls up to 11 feet in height. The height and length of the
retaining walls would stand out in stark contrast to the existing open grassy
hillside, and in contrast to roadway improvements along Sacramento Avenue
where retaining walls are much lower in height (typically not exceeding 6 feet
in height). The driveway/roadway improvement would be visually obtrusive
and inconsistent with the development patterns along the existing street.
      “The proposed residence would be located on an open, grassy hillside,
far from the edge of pavement and isolated from adjacent development along
Sacramento Avenue. The location of the home on the site amplifies its mass
and scale due to the open nature of the grassy hillside and a lack of existing
mature vegetation to provide partial screening of the structure.
Furthermore, the home design currently presents a three-level design that
does not minimize the apparent mass and bulk of the building.”
      For these reasons, the Board found the Sasans’ proposal also failed to
comply with a number of Marin County’s mandatory design review criteria
(Finding XI, Marin County Code §22.42.060).3 Among other things, the


      3 Marin County Code Section 22.42.060 provides as follows: “The
Review Authority shall issue the decision and the findings upon which the
decision is based. The Review Authority may approve or conditionally
approve an application only if all of the following findings are made: [¶] A.
The proposed development complies with either the Single-family or Multi-
family Residential Design Guidelines, as applicable, the characteristics listed
in Chapter 22.16 (Discretionary Development Standards) and any applicable
standards of the special purpose combining districts provided in Chapter
22.14 of this Development Code. [¶] B. The proposed development provides
architectural design, massing, materials, and scale that are compatible with
the site surroundings and the community. [¶] C. The proposed development

                                      10
Board found that (1) the project’s scale and mass were incompatible with the
surroundings (Finding XI.A); (2) it would adversely affect neighbors’ views
“because the project would stand out in stark contrast to the surrounding
natural and built environments” (Finding XI.B); (3) it required excessive
grading and earthwork (Finding XI.D); and (4) it was visually out of scale
with other development in the vicinity and incompatible with the site
conditions (Finding XI.E).4
      In Finding XII the Board rejected the Sasans’ application to remove the
mature oak and buckeye trees pursuant to Marin County Code section
22.62.050,5 based on its determinations that the need to remove any trees

results in site layout and design that will not eliminate significant sun and
light exposure or result in light pollution and glare; will not eliminate
primary views and vistas; and will not eliminate privacy enjoyed on adjacent
properties. [¶] D. The proposed development will not adversely affect and will
enhance where appropriate those rights-of-way, streetscapes, and pathways
for circulation passing through, fronting on, or leading to the property. [¶] E.
The proposed development will provide appropriate separation between
buildings, retain healthy native vegetation and other natural features, and be
adequately landscaped consistent with fire safety requirements.

      The Board rejected additional objections to the project related to
      4

CEQA, the Subdivision Map Act and obstruction of the right of way.

      5 Section 22.62.050 of the code provides that “In considering a Tree
Removal Permit application, the Director may only grant approval or
conditional approval based on a finding that removal of the tree(s) is
necessary for the reasonable use and enjoyment of land under current zoning
regulations and Countywide Plan . . . . policies and programs, taking into
consideration of the following criteria: [¶] A. Whether the preservation of the
tree would unreasonably interfere with the development of land; [¶] B. The
number, species, size and location of trees remaining in the immediate area
of the subject property; [¶] C. The number of healthy trees that the subject
property can support; [¶] D. The topography of the surrounding land and the
effects of tree removal on soil stability, erosion, and increased runoff; [¶] E.

                                       11
could be avoided by re-siting the structure southward on the Sasans’ property
and that retaining existing trees around the project site would provide
screening and privacy.
      The Writ Petition
      The Sasans filed a petition for writ of administrative mandamus in the
superior court challenging the Board’s decision. Following briefing and a
hearing, the court found the Board’s findings were supported by substantial
evidence and that they supported its decision to reject the project.
      The court noted that the evidence before the Board included the project
plans before and after modification and the neighbors’ testimony and written
objections. This evidence, the court concluded, “satisfies the Topanga[6]
standard. This Court had no trouble discerning the analytic route the Board
took to arrive at its Resolution from the Evidence before it. . . . Although this
Court likely would not have arrived at the same decision as the Board of
Supervisors, a reasonable person could have reached the conclusion reached
by the Board on the basis of the evidence before them. For this reason, this
Court finds substantial evidence supports the Board’s findings, and the
findings support the Board’s decision.”
      The Sasans filed this timely appeal.

The value of the tree to the surrounding area with respect to visual resources,
maintenance of privacy between adjoining properties, and wind screening; [¶]
F. The potential for removal of a protected or heritage tree to cause a
significant adverse effect on wildlife species listed as threatened or
endangered . . . . [¶] G. Whether there are alternatives that would allow for
the preservation of the tree(s), such as relocating proposed
improvements . . . .”

      6Topanga Assn. for a Scenic Community v. County of Los Angeles
(1974) 11 Cal.3d 506 (Topanga I).

                                       12
                                  DISCUSSION
      The Sasans contend the Board’s findings and Final Resolution are
legally defective and unsupported by substantial evidence. As shall be seen,
neither contention has merit.
                                 I. Legal Framework
      Code of Civil Procedure section 1094.5 provides the procedure for
judicial review of adjudicatory decisions rendered by administrative
agencies.7 (Topanga I, supra, 11 Cal.3d at p. 514.) Where, as here, the
underlying administrative mandamus case does not implicate a fundamental
vested right, we review the administrative decision, not the trial court’s
ruling. (Young v. City of Coronado (2017) 10 Cal.App.5th 408, 418-419
(Young).) We “ ‘consider whether the administrative agency committed a
prejudicial abuse of discretion by examining whether the findings support the
agency’s decision and whether substantial evidence supports the findings in
light of the whole record.’ ” (Id. at p. 419.)
                        II. The Findings Are Legally Adequate
      The Sasans contend the findings are legally inadequate because (1)
they fail to demonstrate the Board’s analytical route between the evidence
and its decision to uphold the appeal; and (2) they are inadequately linked to
supporting evidence. We disagree.
      We have no difficulty concluding the Board’s findings adequately reveal
“the analytic route the administrative agency traveled from evidence to
action.” (Topanga I, supra, 11 Cal.3d at p. 515; Environmental Protection
Information Center v. California Dept. of Forestry and Fire Protection (2008)
44 Cal.4th 459, 516-517 (Environmental Protection).) “ ‘[I]mplicit in section


      7   Further statutory citations are to the Code of Civil Procedure.
                                         13
1094.5 is a requirement that the agency which renders the challenged
decision must set forth findings to bridge the analytic gap between the raw
evidence and ultimate decision or order . . . . By focusing . . . upon the
relationships between evidence and findings and between findings and
ultimate action, the Legislature sought to direct the reviewing court’s
attention to the analytic route the administrative agency traveled from
evidence to action. In so doing, we believe that the Legislature must have
contemplated that the agency would reveal this route.” (Topanga I, supra, 11
Cal.3d at p. 516.)
      The deciding agency’s findings must thus be “sufficient to enable the
parties to determine whether and upon what basis they should seek review
and to allow a reviewing court to determine the basis for the agency’s action.
[Citation.] However, great specificity is not required. It is enough if the
findings form an analytic bridge between the evidence and the agency’s
decision. [Citation.] In addition findings are to be liberally construed to
support rather than defeat the decision under review. [Citation.] ‘[W]here
reference to the administrative record informs the parties and reviewing
courts of the theory upon which an agency has arrived at its ultimate finding
and decision it has long been recognized that the decision should be upheld if
the agency “in truth found those facts which as a matter of law are essential
to sustain its . . . [decision].” [Citations.]’ ” (Topanga Assn. for a Scenic
Community v. County of Los Angeles (1989) 214 Cal.App.3d 1348, 1356
(Topanga II); Environmental Protection, supra, 44 Cal.4th at p. 5l6.)
      The Board’s findings satisfy this standard. Reference to the
administrative record leaves no mystery about the Board’s reasoning or that
it “in truth found those facts” (Topanga II, supra, 214 Cal.App.3d at p. 1356)
supporting its conclusion that the project as designed violated county codes
                                        14
and policies. Indeed, the findings are explicitly linked to facts about the
project and site that informed the Board’s judgment. In Findings X and XI.A,
for example, the Board found the project inconsistent with both provisions of
the Countywide Plan regarding mass, scale and visual quality and with
section 22.24.060A of the county code, which similarly requires that a
project’s design, massing, material and scale be appropriate to and
compatible with the site, surroundings and community. It supported those
findings with a detailed description of the home’s siting on an open, grassy
hillside away from the existing road and structures; the tall, visually
obtrusive retaining walls and extensive earthwork required for the project; a
three-story design that failed to minimize the home’s apparent mass and
bulk; and the lack of mature screening vegetation. This was more than
sufficient to “enable the parties to determine whether and on what basis they
should seek review and, in the event of review, to apprise a reviewing court of
the basis for the [agency’s] action.” (Topanga I, supra, 11 Cal.3d at p. 514;
Great Oaks Water Co. Santa Clara Valley Water Dist. (2009) 170 Cal.App.4th
956, 971.)
      Inspection of the Final Resolution also compels us to reject the Sasans’
claim that the findings are legally inadequate because they “simply recite
boilerplate findings that parrot the [county’s] Design Review criteria.” (See
Topanga I, supra, 11 Cal.3d at p. 517, fn.16 [disapproving certain cases that
endorsed findings made solely in language of the applicable ordinance]; but
see Young, supra, 10 Cal.App.5th 408, 421-424 [distinguishing Topanga to
hold that findings may be stated in the language of the relevant ordinance
when the ordinance sets out the specific findings that must be made].) To the
contrary, the Board stated fact-based, project-specific findings in support of


                                       15
its determination that the project was incompatible with specific provisions of
the county’s codes and policies.
      The Sasans also protest that the Final Resolution fails to expressly cite
the particular evidence the Board relied on for its findings. “In other words,”
they argue, “the Board Resolution fails to show that the County considered
neighbor testimony, or the slide [depicting the project] in reaching its
findings.” We disagree. The Sasans as much as concede there is no legal
requirement that design review resolutions and findings must include specific
citation to the administrative record. Indeed, such a requirement would be
at odds with the established rule that findings “ ‘are generally permitted
considerable latitude with regard to their precision, formality, and matters
reasonably implied therein’ ” and “do not need to be extensive or detailed.”
(Young, supra, 10 Cal.App.5th at p. 421, italics omitted.) In any event, it is
plain from the record that the Board reviewed the project documentation,
considered the neighbors’ input on the proposal, and concluded from those
sources that the project violated county design review criteria. The Sasans’
claim that they were “left guessing as to why the application was denied”
lacks credibility particularly since they concede the Board at least “allegedly”
relied on “neighbor opinions (and one drawing).”
      Pursuant to Marin County Code section 22.42.060, failure to make any
one of the required findings must result in denial of the application.
Accordingly, it is not necessary for us to determine that each of the findings
was legally sufficient and supported by substantial evidence. “As long as the
Board made a finding that any one of the necessary elements enumerated in
the ordinances was lacking, and this finding was itself supported by
substantial evidence, the Board’s denial of appellant’s application must be


                                       16
upheld.” (Desmond v. County of Contra Costa (1993) 21 Cal.App.4th 330, 337
(Desmond).)
                             III.   Substantial Evidence
      The Sasans assert the trial court erred by ignoring the evidence that
supported the Commission’s decision to approve the project instead of
considering all the evidence in the administrative record. Even were this
claim substantiated by the record, which it is not, it is irrelevant. “On appeal
from the denial of a petition for writ of mandate, our role is identical to that
of the trial court with respect to the administrative record. That is, both the
trial and appellate courts must determine whether the record is free from
legal error. Thus, the trial court’s conclusions and disposition of the issues
are not conclusive on the court of appeal.” (Alberstone v. California Coastal
Com. (2008) 169 Cal.App.4th 859, 863.)
      To the extent the Sasans’ argument is, rather, that the Board’s decision
is unsupported by substantial evidence, we disagree. In applying the
substantial evidence test to an administrative decision governed by section
1094.5, “a court must examine all relevant evidence in the entire record,
considering both the evidence that supports the Board’s decision and the
evidence against it, in order to determine whether that decision is supported
by substantial evidence. [Citation.] This does not mean, however, that a
court is to reweigh the evidence. Rather, all presumptions are indulged and
conflicts resolved in favor of the Board’s decision.” (Furtado v. State
Personnel Bd. (2013) 212 Cal.App.4th 729, 742 (Furtado).) Having conducted
the review prescribed in Furtado, we are satisfied the project documents and
the neighbors’ written and oral input on the project’s impacts on their
neighborhood provided a sufficient basis, i.e., evidence that is “ ‘ ‘ “reasonable
in nature, credible, and of solid value” ’ ” ’ ” (Ofsevit v. Trustees of Cal. State
                                         17
University & Colleges (1978) 21 Cal.3d 763, 773, fn. 9), for the Board’s
findings that the project was inconsistent with county policies and design
review criteria.
      The Sasans disagree, asserting, as we understand it, that the Board
should not have placed weight on the neighbors’ statements. They are
mistaken. “Consideration of [a project’s] overall aesthetic impact . . . by its
very nature is subjective. Opinions that [the project] will not be aesthetically
pleasing is not the special purview of experts. Personal observations on these
nontechnical issues can constitute substantial evidence.” (Ocean View
Estates Homeowners Assn., v. Montecito Water Dist. (2004) 116 Cal.App.4th
396, 402 (Ocean View Estates); Breneric Associates v. City of Del Mar (1998)
69 Cal.App.4th 166, 176-177 [in design review proceeding, opinions and
objections of neighbors can provide substantial evidence to support rejection
of proposed development]; Desmond, supra, 21 Cal.App.4th at pp. 337, 339
[“It is appropriate and even necessary for the County to consider the interest
of neighboring property owners in reaching a decision whether to grant or
deny a land use entitlement, and the opinions of neighbors may constitute
substantial evidence on this issue”]; Harris v. City of Costa Mesa (1994) 25
Cal.App.4th 963, 973-974 [expression of opposition by members of
neighborhood coalition was substantial evidence in support of incompatibility
findings].)
      Here, multiple neighbors voiced their opposition to the project at the
Board hearing and three of them specifically addressed the design and view-
related issues. Many more submitted written opposition to the project. The
Sasans dismiss this input because, they urge, the neighbors (1) were not
competent to speak to whether the home could be re-sited elsewhere on the
lot; and (2) were in no position to complain about the project, as at least two
                                        18
of them also lived in three-story houses. As to the first point, the neighbors
were competent to testify to the project’s aesthetic impacts on their homes
and neighborhood. (Ocean View Estates, supra, 116 Cal.App.4th at p. 396.)
The second point merely invites us to reweigh the evidence, which of course
we may not do. (Furtado, supra, 212 Cal.App.4th at p. 742; Young, supra,10
Cal.App.5th at p. 419.)
      Nor does it matter that, as the trial court acknowledged, the
administrative record contains evidence that could support the opposite
decision to grant the Sasans’ application. “In reviewing for substantial
evidence, the reviewing court ‘may not set aside an agency’s [determination]
on the ground that an opposite conclusion would have been equally or more
reasonable,’ for, on factual questions, our task ‘is not to weigh conflicting
evidence and determine who has the better argument.’ ” (Vineyard Area
Citizens for Responsible Growth, Inc., v. City of Rancho Cordova (2007) 40
Cal.4th 412, 435.)
      Finally, we are also satisfied the record supports the Board’s decision to
deny the Sasans’ tree removal application. The Sasans emphasize the
evidence supporting the Commission’s decision to grant the permit and its
finding that the home could not be re-sited below the Sacramento Avenue
right of way without removing additional trees. But, again, it does not
matter if the Board could have reached the same conclusion as the
Commission on the evidence before it. The question, rather, is whether there
was substantial evidence for the Board’s contrary determination that the
Sasans could avoid the need for any tree removal by shifting the building site
southward on the lot.
      We conclude there was substantial evidence. The documentation before
the Board showed the property’s boundaries and constraints, including the
                                        19
topography and the unbuildable right of way. Apprised of those factors, and
well-suited to evaluate the possibility of legally abandoning the undeveloped
right of way to expand the options for siting the project, the Board had an
adequate basis for its finding that the home could be built in a different
location without sacrificing existing trees.
      In sum, our independent review of the administrative record shows
that the Final Resolution is legally sound and supported by substantial
evidence. We therefore will not disturb it.
                                  DISPOSITION
      The order denying the petition for administrative mandamus is
affirmed. Respondent is awarded costs on appeal.




                                       20
                                            _________________________
                                            Wiseman, J.*


WE CONCUR:


_________________________
Petrou, Acting P.J.


_________________________
Jackson, J.




Sasan v. County of Marin, A160325


      * Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                                       21